NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

MARK A. FLOOD,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )   Case No. 2D19-53
                                             )
BLAKE TAYLOR, A/K/A,                         )
BLAKE TAYLOR FLOOD,                          )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 11, 2019.

Appeal from the Circuit Court for Pinellas
County; Keith Meyer, Judge.

David A. Maney of Maney, Damsker &
Jones, P.A., Tampa, for Appellant.

Christopher B. Hopkins of McDonald
Hopkins LLC, West Palm Beach
for Appellee.

PER CURIAM.


             Affirmed.



BLACK, SLEET, and LUCAS, JJ., Concur.